Title: To George Washington from Brigadier General Jedediah Huntington, 24 April 1780
From: Huntington, Jedediah
To: Washington, George


          
            Springfield [N.J.] 24th April 1780half after One A.M.
            Dear sir,
          
          I have this hour recd a Line from the Command at Newark that a Body of Enemy are out at Paramus—Numbers not known—they are also (I this Moment hear by Major Lenox) out at Halstead Point Elisabeth Town I have no Express from thence nor hear any Firing therefore conclude the last Party small—I am &c.
          
            J. Huntington
          
        